BROWN, District Judge.
Between 10 and 11 o’clock in the forenoon of February 6, 1893, the steamship Orizaba, bound in from sea by way of the swash channel, came in collision in a fog, about three miles above the monument on the Romer shoals, with the libelants’ pilot boat, which was at that time sailing eastward, close hauled, in a light wind, on her port tack, and crossing (he line of the Orizaba’s course at about right angles. The pilot boat was struck on her starboard side a little forward of the main rigging, cut down nearly to her keel, and sank in a few moments after-wards. The above libel was filed to recover the damages.
The fog came on a,bout the time the steamship passed the Romer .beacon monument. She was inlending to come to anchor a little above the point of collision. The evidence leaves no doubt that the steamer was seen from the pilot beat from 1,000 to 1,300 feet distant; but the pilot boat, was not seen by the steamer, it is said, until within about 100 yards. The ordinary lookout men were not *248stationed. The mate was the only man on lookout, and until shortly before the collision, he was occupied with other duties forward. It is suggested as a reason why the pilot boat was not seen as soon as the steamer was seen, that the fog was probably lighter near the water, but denser on the level of the Orizaba’s deck, which was 25 feet above the water line. 'While such a state of fog is, no doubt, possible, still the distinctness with which the steamer seems to have been perceived from the pilot boat at a much greater distance, makes this explanation less probable than that it was caused through the divided duties of the mate, and the lack of another person on lookout having no other duty to perform. If the fog, moreover, from the level of the steamer’s deck was so extremely dense that the pilot boat could not be. seen at a distance of over 100 yeards, I think, as stated in the case of The Colorado, 91 U. S.. 698, that the lookout should have been doubled in a place where there were so many vessels passing, a practice quite common in thick fog in less frequented thoroughfares. In either aspect, I am constrained to find that an adequate lookout was not maintained by the steamer.
As respects the speed of the steamer I find it impossible to adopt so low an estimate as that stated by her officers and pilot, namely, from 3 to 4 knots. Her full speed of 75 or 80 revolutions per minute gives, according to the testimony, from 13 to 14 knots per hour. This agrees with the calculations from her pitch of 21-J feet, and an average slip of 12J per cent. The evidence of the assistant engineer is very precise and positive, that for the last 8 minutes before reversing, the engine was making 40 revolutions per minute; that would be her ordinary “slow” speed, and would give at least 7 knots per hour. The distance traveled from the monument, viz.: about 3 miles, in 15 minutes, allowing for the flood tide, also agrees with the above result, based on the assistant engineer’s testimony. Had the steamer been going at the rate of only 4 knots, as contended for the claimant, she would have been fully stopped on reversing full speed within the distance of 100 yards, (The Hormandie, 43 Fed. Rep. note pp. 161, 162,) whereas the force of the blow and the depth of the cut leave little doubt that at collision she was still moving through the water at the rate of at least 2 or 3 knots. The evidence of the assistant engineer shows also that there was quite an appreciable interval during which the engine was reversing full speed before collision, though the steamer’s own witnesses differ much on this point; and this would indicate that the steamer was previously going at least 7 knots. Upon all the circumstances I have no doubt, therefore, that she was going at that rate; and that rate in so dense a fog and in that locality was at her own risk.
The evidence is insufficient to establish fault in the pilot boat;, both because the wind was so light that I think nothing effectual could have been done by her to avoid collision had she made the attempt; and also because there was not any such time for deliberation after the Orizaba was perceived and her course certainly *249kiioivn, as would -throw upon the pilot boat tbe responsibility of undertaking any sudden change in her course in a fog. Her situation was evidently in extremis from the first.
Decree for the libelants, with costs.